Citation Nr: 9915469	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  94-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent from 
September 18, 1996, for residuals of an injury to the 
cervical spine, to include traumatic arthritis.

2.  Entitlement to an evaluation in excess of 20 percent, 
from March 21, 1995, to September 17, 1996, for residuals of 
an injury to the cervical spine, to include traumatic 
arthritis.

3.  Entitlement to an evaluation in excess of 10 percent, 
from November 4, 1992, to March 20, 1995, for residuals of an 
injury to the cervical spine, to include traumatic arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to February 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 1997, the veteran's claims file 
was transferred to the St. Petersburg, Florida VA RO.

In a February 1999 rating decision, service connection was 
granted for residuals of a right ankle injury, effective 
November 4, 1992, and a noncompensable rating was assigned.  
The veteran has not expressed disagreement with the rating 
for the residuals of a right ankle injury or with the 
effective date for the grant of service connection.  
Therefore, the issues are limited to those reported on the 
title page.

On a November 1997 VA neurological examination, the veteran 
complained of low back pain, which he indicated that he had 
had since active service.  The veteran may have raised the 
issue of entitlement to service connection for a low back 
disorder.  This matter is referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).




FINDINGS OF FACT

1.  The veteran's cervical spine disorder is currently 
manifested by no more than severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.

2.  From March 21, 1995, to September 17, 1996, the veteran's 
cervical spine disorder was not manifested by severe 
limitation of motion of the cervical spine or by severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

3.  From November 4, 1992, to March 20, 1995, the veteran's 
cervical spine disorder was not manifested by moderate 
limitation of motion of the cervical spine or by moderate 
intervertebral disc syndrome with recurring attacks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent, 
from September 18, 1996, for residuals of an injury to the 
cervical spine, to include traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5293 (1998).

2.  The criteria for an evaluation in excess of 20 percent, 
from March 21, 1995, to September 17, 1996, for residuals of 
an injury to the cervical spine, to include traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5293 (1996).

3.  The criteria for an evaluation in excess of 10 percent, 
from November 4, 1992, to March 20, 1995, for residuals of an 
injury to the cervical spine, to include traumatic arthritis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5293 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1992, the veteran complained of pain from the 
cervical spine to the middle of the thoracic spine.  There 
was no palpable spine tenderness.  However, there was a spasm 
in the spine on both sides with the left side being greater 
than the right side.  There was no numbness or sensory 
changes in the upper extremities.  The diagnosis was chronic, 
recurrent back pain.  

On a December 1992 VA general medical examination, the 
veteran complained of intermittent neck pain.  However, he 
denied having numbness or weakness of any extremity or bowel 
or bladder incontinence.  An examination of the neck revealed 
no jugular venous distention, masses, or bruits.  The 
diagnosis was a history of a spinal cord injury.

The veteran also underwent a VA neurological examination in 
December 1992.  He complained of pain in the posterior part 
of the neck and of numbness and pain running into the left 
shoulder and arm.  The veteran asserted that these symptoms 
often occurred while sitting for prolonged periods of time.  
He indicated that during these episodes he would have to turn 
his entire body, instead of just the head, because of the 
pain and stiffness in the neck.  The veteran indicated that 
the symptoms were intermittent, but that, when present, they 
could last for days.  

The physical examination revealed that the cranial nerves 2 
through 12 were intact, with no signs of increased 
intracranial pressure or focal neurologic deficits.  The 
veteran had normal muscle tone and strength, with no atrophy, 
fasciculation, or detectable abnormal movements.  The sensory 
examination was entirely normal to all modalities.  The 
coordination, gait, station, and Romberg's sign were all 
normal.  The deep tendon reflexes were 1+ and symmetrical; he 
had no pathologic reflexes or clonus.  The veteran's neck had 
an unusual appearance, with a certain degree of retroflexion.  
There was a little resistance to passive movement of the head 
in all directions.  

The examiner suspected that the resistance was a muscle 
spasm.  The impression of the examiner was a normal 
neurological examination, except for the features described 
concerning the neck.  

X-rays of the cervical spine revealed that there was a loss 
of the normal lordotic curvature of the cervical spine, which 
may have been due to muscle spasm.  There was a narrowing of 
the C5-C6 intervertebral disc space.  A posterior osteophyte 
off the C5 vertebral body was present.  There was no evidence 
of a definite fracture.

In February 1994, the diagnosis was chronic neck pain.

At an April 1994 hearing held at the RO in Jackson, 
Mississippi before a hearing officer, the veteran testified 
that his cervical spine disorder, at times, became severe and 
that, at one point, he was not able to move and had to go to 
an emergency room for treatment.  Hearing Transcript at 12.
A December 1994 hearing officer decision shows service 
connection was granted for residuals of an injury to the 
cervical spine, with intervertebral disc space narrowing and 
an osteophyte at C5-C6.  In a January 1995 rating decision, a 
10 percent disability rating was assigned for traumatic 
arthritis of the cervical spine under Diagnostic Codes 5010 
(traumatic arthritis) and 5290 (limitation of motion of the 
cervical spine), effective November 4, 1992.

On May 1995 VA orthopedic examination, the veteran reported 
that he had recurrent episodes of neck pain since his boxing 
injury in service.  He asserted that he was currently 
symptomatic.  He demonstrated that flexion and extension 
caused increased pain.  He indicated that lifting and 
carrying also caused increased pain.  The veteran reported 
that he had occasional pain and tingling in one of the upper 
extremities, but that he could not identify the particular 
one.  He asserted that he had an occasional pain that 
radiated into the interscapular region.  The veteran 
indicated that he worked in a poultry factory and that he did 
a lot of lifting.  

The physical examination revealed the following ranges of 
motion in the cervical spine: lateral rotation to 65 degrees, 
bilaterally; flexion to 40 degrees; and extension to 20 
degrees.  He had pain on the extremes of motion on cervical 
flexion, extension, and right lateral rotation.  X-rays of 
the cervical spine revealed that there was a narrowing of the 
C5-C6 intervertebral disc space with an anterior osteophyte 
formation off the C5 and C6 vertebral bodies, which was 
consistent with arthritic disease.  No definite fractures or 
dislocations were seen.  The impression of the examiner was 
cervical syndrome and a history of an injury.

The veteran was afforded a VA neurological examination in 
June 1995.  The veteran did not have any neurologic symptoms 
except for pain.  He asserted that, on one occasion, he woke 
up in the morning and was unable to move any of his 
extremities for a while.  He reported that his neck felt 
stiff and that he had to sleep with a pillow under it.  The 
physical examination revealed that the cranial nerves 2 
through 12 were intact, with no signs of increased 
intracranial pressure or focal neurologic deficits.  The 
motor examination revealed normal muscle tone and strength 
with no detectable atrophy, fasciculation, or abnormal 
movements.  The sensory examination was normal throughout.  
The coordination, gait, station, and Romberg's sign were 
normal.  The deep tendon reflexes were 2+; he had no 
pathologic reflexes or clonus.  The impression of the 
examiner was a normal neurologic examination in an individual 
with post-traumatic neck discomfort, which was presumably due 
to a soft tissue injury.  

In July 1995 the RO granted an increased evaluation of 20 
percent for the residuals of an injury to the cervical spine, 
to include traumatic arthritis, effective March 21, 1995, 
under Diagnostic Codes 5010 and 5290.

On September 18, 1996, the veteran complained of numbness, 
tingling, and pain in the left arm, which had been present 
for the past two months.  The assessment was degenerative 
joint disease of the left elbow.  In December 1996, the 
veteran complained of upper and lower back pain.  The 
assessment was chronic thoracic and lumbosacral spine pain.

In May 1997, the Board remanded the issue of an increased 
rating for residuals of an injury to the cervical spine for 
consideration of 38 C.F.R. § 4.40 and 4.45.

On a November 1997 VA orthopedic examination, the examiner 
indicated that he had reviewed the veteran's claims file.  
The veteran complained of chronic neck pain.  He indicated 
that his condition had worsened and that the symptomatology 
varied from mild to quite severe.  The veteran asserted that, 
since September 1996, he had had several episodes of numbness 
and tingling involving the left hand as well as pain into the 
left hand.  He indicated that his last episode was 
approximately four months earlier.  The veteran reported that 
movements of the head and neck caused increased discomfort in 
the neck.  Specifically, looking up and down caused more 
problems than moving the head to the left and the right.  He 
asserted that activities such as lifting or carrying 
exacerbated the condition.  He also indicated that he had 
pain that radiated into the interscapular region.  

The physical examination revealed the following ranges of 
motion: flexion to 25 degrees, with pain from 10 to 25 
degrees; extension to 30 degrees, with pain from 20 to 30 
degrees; right lateral rotation to 50 degrees, with pain from 
40 to 50 degrees; and left lateral rotation to 30 degrees, 
with pain from 25 to 30 degrees.  The veteran resisted 
passive motion of the neck, secondary to the pain.  He had a 
focal area of tenderness to palpation at the base of the neck 
on the left.  There was no muscle spasm.  He had 5/5 strength 
in the upper extremities.  The reflexes and sensation were 
intact in the upper extremities.  There was no measurable 
atrophy of the upper extremities.  The impression was chronic 
cervical syndrome with degenerative changes and a history of 
an injury.

The November 1997 VA orthopedic examiner also indicated that 
the normal range of motion for the cervical spine was the 
following: flexion to 30 degrees, extension to 30 degrees, 
and lateral rotation to 55 degrees.  The examiner noted that 
the veteran's limitation of motion was either moderate or 
slight.  The physician indicated that the cervical spine 
disability involved the joint structure and the soft tissues, 
but that there was no involvement of the nerves.  There was 
no evidence of weakened movement, excess fatigability, or 
incoordination.  


The physician opined that the veteran would have difficulty 
with repetitive movements of the head and neck, particularly 
with flexion and extension rather than lateral rotation.  The 
examiner also indicated that the veteran would have increased 
problems with pain, secondary to lifting and carrying type 
activities.  Nevertheless, those manifestations could not be 
quantified.  

The veteran also underwent a VA neurological examination in 
November 1997.  The examiner indicated that he had reviewed 
the veteran's claims file.  The veteran reported that he 
still had some radiation at times into the left arm and some 
tingling in the fingers of the left hand.  The veteran 
complained of some intermittent sharp low back pain that will 
occur suddenly but did not radiate into either lower 
extremity.  He indicated that the low back pain occurs two to 
three times a month.  There were no bowel or bladder 
compromises.

The physical examination revealed that the station and gait 
were essentially normal and that the Romberg's sign was 
negative.  There was no drift of the upper extremities.  The 
range of motion in the neck was limited by approximately 25 
percent for flexion, extension, and rotation.  There was 
tenderness over the cervical paraspinal muscles.  There was a 
mild spasm noted on the left side of the neck and in the left 
trapezius.  There were possible trigger points areas.  

On the cranial nerve examination, there was no papilledema, 
facial weakness, or visual field defect.  Grip strength was 
equal bilaterally.  The deep tendon reflexes were +2/4 
bilaterally, except for the left biceps reflex, which was 
+1/4.  No sensory abnormalities were noted.  There was no 
Babinski sign.  The impression of the examiner was that the 
findings suggested possible C5 radiculopathy on the left 
side.  Nonetheless, the electromyography (EMG) and nerve 
conduction studies of the left upper extremity were 
essentially normal.


In a January 1998 addendum to the November 1997 VA orthopedic 
examination, the examiner indicated that the impression of 
the December 1998 magnetic resonating imaging (MRI) scan was 
the following: (1) mild narrowing of the neural foramina at 
C3-4 and C4-5 due to posterior osteophyte formation; and (2) 
bilateral narrowing of the neural foramina, compression of 
the anterior aspect of the thecal sac, and encroachment on 
the cervical spinal cord at C5-6 due to hard disc phenomenon. 

In an August 1998 rating decision, a 40 percent disability 
rating was assigned for the residuals of an injury to the 
cervical spine, to include traumatic arthritis, under 
Diagnostic Codes 5010 and 5293 (intervertebral disc 
syndrome).  The effective date for the grant of the 40 
percent disability rating was September 18, 1996.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. §§ 4.45, 4.59.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court"), has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when the veteran is receiving less that the 
maximum schedular rating under Diagnostic Code 5293, but he 
is receiving at or more than the maximum schedular rating 
under another diagnostic code pertaining to limitation of 
motion.  VAOPGCPREC 36-97.  

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261(1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, the code for 
degenerative arthritis.  Diagnostic Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

The Court in Hicks v. Brown, 8 Vet. App. 417 (1995), held 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  

Finally, the Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Diagnostic Code 5290 is the appropriate code for limitation 
of motion of the cervical spine.  Ratings of 10 percent, 20 
percent, and 30 percent are warranted for slight, moderate, 
and severe limitation of motion, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

In addition, the veteran's cervical spine disorder may also 
be rated as disc disease under Diagnostic Code 5293.  
Postoperative intervertebral disc syndrome that is cured 
warrants a noncompensable rating.  A 10 percent evaluation 
for intervertebral disc syndrome is warranted when the 
disability is mild.  A 20 percent evaluation requires 
moderate symptomatology that is manifested by recurring 
attacks.  Intervertebral disc syndrome warrants a 40 percent 
evaluation when the disability is severe and is manifested by 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation is warranted when the disability is pronounced and 
is manifested by persistent symptoms, with little 
intermittent relief, that are compatible with sciatic 
neuropathy and include one of the following: (1) 
characteristic pain and demonstrable muscle spasm, (2) absent 
ankle jerk, or (3) other neurological findings appropriate to 
the site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  
38 C.F.R. § 4.71a; Diagnostic Code 5286.

A 60 percent evaluation may be assigned for residuals of a 
fracture of a vertebra without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285.

Neurological disabilities of the upper extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. 
§ 1.124a, Diagnostic Codes 8510-8719.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the veteran's claims, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  See Stegall v. West, 11 Vet. App. 268 
(1998).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's cervical spine 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

The veteran's cervical spine disability is currently rated as 
40 percent disabling, effective from September 18, 1996.  The 
maximum rating for limitation of motion of the cervical spine 
is 30 percent.  Therefore, a higher disability rating on the 
basis of limitation of motion is not warranted.

In addition, there is no persuasive evidence that the veteran 
currently has, or has had at any time since November 4, 1992, 
pronounced cervical intervertebral disc syndrome.  Although 
the evidence reveals that the veteran has occasionally had a 
muscle spasm, there is still no persuasive evidence that his 
cervical intervertebral disc syndrome is, or has been at any 
time since November 4, 1992, manifested by persistent 
symptoms compatible with sciatic neuropathy.  On the November 
1997 VA orthopedic examination, no muscle spasm was noted.  
The November 1997 VA orthopedic examiner indicated that there 
was no evidence of weakened movement, excess fatigability, or 
incoordination.  

The November 1997 VA orthopedic examiner opined that the 
veteran would have difficulty with repetitive movements of 
the head and neck, particularly with flexion and extension 
rather than lateral rotation.  The November 1997 VA 
orthopedic examiner also indicated that the veteran would 
have increased problems with pain, secondary to lifting and 
carrying type activities.  On the November 1997 VA 
neurological examination, there was a mild spasm noted on the 
left side of the neck and in the left trapezius.  The deep 
tendon reflexes were +2/4 bilaterally, except for the left 
biceps reflex, which was +1/4.  No sensory abnormalities were 
noted.  The impression of the November 1997 VA neurological 
examiner was that the findings suggested possible C5 
radiculopathy on the left side.  Nevertheless, the EMG and 
nerve conduction studies of the left upper extremity were 
essentially normal.

The June 1995 and December 1992 VA neurological examinations 
were reported as normal.  Nevertheless, x-rays of the 
cervical spine revealed that there was a loss of the normal 
lordotic curvature of the cervical spine, which may have been 
due to muscle spasm.  In October 1992, a muscle spasm in the 
spine was present.  

In other words, the presence of a muscle spasm in October 
1992 and on the December 1992 VA examination and the November 
1997 VA neurological examination is not enough, in and of 
itself, to warrant a 60 percent disability rating because the 
other findings from the various neurological examinations did 
not reveal any persuasive evidence of pronounced 
intervertebral disc syndrome.  

The Board also notes that the appellant's cervical spine 
disability does not include ankylosis as a clinical feature, 
thereby precluding a grant of entitlement to a 60 percent 
evaluation under diagnostic code 5286.  The cervical spine 
disability does not include residuals of a vertebral 
fracture, thereby precluding a grant of a 60 percent 
evaluation under diagnostic code 5285.  Of course, no higher 
rating is warranted for arthritis as the current 40 percent 
evaluation exceeds the maximum rating of 20 percent afforded 
under diagnostic code 5010 for traumatic arthritis.

The most recent examinations on file do not document 
incoordination, excess fatigability, weakened movement, etc., 
resulting in any functional loss as to warrant an evaluation 
for disablement than already contemplated in the current 40 
percent evaluation, thereby precluding an increased 
evaluation with application of 38 C.F.R. §§ 4.40 ,4.45, 4.59.

In sum, the preponderance of the evidence is against a 
finding that the veteran has, or has had at any time since 
November 4, 1992, pronounced intervertebral disc syndrome.  
Therefore, an evaluation in excess of 40 percent from 
September 18, 1996, for residuals of an injury to the 
cervical spine, to include traumatic arthritis, is not 
warranted.

Furthermore, there is no persuasive evidence that the veteran 
had severe intervertebral disc syndrome at any time prior to 
September 18, 1996.  As previously noted, the impression of 
the June 1995 examiner was a normal neurologic examination in 
an individual with post-traumatic neck discomfort, which was 
presumably due to a soft tissue injury.  

The impression of the December 1992 examiner was a normal 
neurological examination, expect for the features described 
concerning the neck.  The mere presence of a muscle spasm in 
October 1992 and on the December 1992 VA examination is not 
enough, in and of itself, to warrant a 40 percent disability 
rating because the other findings from the June 1995 and 
December 1992 VA neurological examinations did not reveal any 
persuasive evidence of severe intervertebral disc syndrome.  
In sum, even with consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59, the preponderance of the evidence is against a finding 
that the veteran had severe intervertebral disc syndrome at 
any time from November 4, 1992, to September 17, 1996.  

Also, there is no persuasive evidence that the veteran had a 
severe limitation of motion in the cervical spine at any time 
prior to September 18, 1996.  On the May 1995 VA orthopedic 
examination, the veteran had the following ranges of motion 
in the cervical spine: flexion to 40 degrees; extension to 20 
degrees; and lateral rotation to 65 degrees, bilaterally.  He 
had pain on the extremes of motion on cervical flexion, 
extension, and right lateral rotation.  

The November 1997 VA orthopedic examiner indicated that the 
normal ranges of motion for the cervical spine were the 
following: flexion to 30 degrees, extension to 30 degrees, 
and lateral rotation to 55 degrees.  During the November 1997 
VA orthopedic examination, the veteran had the following 
ranges of motion in the cervical spine: flexion to 25 
degrees, extension to 30 degrees, right lateral rotation to 
50 degrees, and left lateral rotation to 30 degrees.  The 
November 1997 examiner noted that the veteran's limitation of 
motion at that time was either moderate or slight.  

On the May 1995 orthopedic examination, the veteran had a 
greater range of motion; therefore, there is no persuasive 
evidence that the limitation of motion on the May 1995 VA 
orthopedic examination was severe.  Moreover, on the December 
1992 VA neurological examination, there was only a little 
resistance to passive movement of the head in all directions.  

In short, even with consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59, the preponderance of the evidence is against a finding 
that the veteran had severe limitation of motion of the 
cervical spine at any time from November 4, 1992, to 
September 17, 1996.

In addition, there is no persuasive evidence that the veteran 
had moderate intervertebral disc syndrome at any time prior 
to March 21, 1995.  As previously noted, the impression of 
the December 1992 examiner was a normal neurological 
examination, expect for the features described concerning the 
neck.  Specifically, the sensory examination was entirely 
normal to all modalities.  The coordination, gait, station, 
and Romberg's sign were all normal.  The deep tendon reflexes 
were 1+ and symmetrical; he had no pathologic reflexes or 
clonus.  

There was a little resistance to passive movement of the head 
in all directions; the December 1992 examiner suspected that 
the resistance was a muscle spasm.  The mere presence of a 
muscle spasm in October 1992 and on the December 1992 VA 
examination is not enough, in and of itself, to warrant a 20 
percent disability rating because the other findings from the 
December 1992 VA examination did not reveal any persuasive 
evidence of moderate intervertebral disc syndrome.  In sum, 
even with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
preponderance of the evidence is against a finding that the 
veteran had moderate intervertebral disc syndrome at any time 
from November 4, 1992, to March 20, 1995.

Moreover, there is no persuasive evidence that the veteran 
had a moderate limitation of motion in the cervical spine at 
any time prior to March 21, 1995.  On December 1992 VA 
neurological examination, there was only a little resistance 
to passive movement of the head in all directions.  In short, 
even with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
preponderance of the evidence is against a finding that the 
veteran had moderate limitation of motion of the cervical 
spine at any time from November 4, 1992, to March 20, 1995.


Although the veteran has reported numbness in the left upper 
extremity, a separate rating for a neurological deficit of 
the left upper extremity is not warranted because there was 
no objective evidence of a separate, identifiable, ratable 
neurological deficit.  The November 1997 EMG and nerve 
conduction studies of the left upper extremity were 
essentially normal.  On the three VA neurological 
examinations, no sensory abnormalities were noted.  See 
Bierman, 6 Vet. App. at 130-32.

Although the veteran is entitled to the benefit of the doubt 
doctrine where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims for 
an evaluation in excess of 40 percent from September 18, 
1996, 20 percent from Mach 21, 1995 to September 17, 1996, 
and 10 percent from November 4, 1992, to March 20, 1995, for 
residuals of an injury to the cervical spine, to include 
traumatic arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

An evaluation in excess of 40 percent from September 18, 
1996, for residuals of an injury to the cervical spine, to 
include traumatic arthritis, is denied.

An evaluation in excess of 20 percent, from March 21, 1995, 
to September 17, 1996, for residuals of an injury to the 
cervical spine, to include traumatic arthritis, is denied.

An evaluation in excess of 10 percent, from November 4, 1992, 
to March 20, 1995, for residuals of an injury to the cervical 
spine, to include traumatic arthritis, is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

